Title: General Orders, 23 January 1783
From: Washington, George
To: 


                        
                            Thursday January 23d 1783
                            Parole Devonshire
                            Countersigns Essex Falmouth
                        
                        For the day tomorrow Col. J. Vose.
                        For duty tomorrow the 2d Hampshire regiment.
                        The evacuation of Charlestown and the total liberation of the southern states from the power of the enemy are
                            important events of which the Commander in Chief has now received official information. It is with heart felt satisfaction
                            he takes an early opertunity of making it known; and of congratulating the army on the favorable prospects before us. The enemy after more than a seven Years War, & all
                            their boasted conquests, being now reduced to narrower limits and a weaker force than they were possessed of seven years
                            ago.
                        The Commander in Chief thinks there could not be a more proper occasion than this Epocha, to express the
                            sense he entertains of the exalted Merits of the Troops which have been employed in the southren Department, the
                            extraordinary abilities, bravery and prudence displayed by Major Genl Green in conducting the operations; the patient
                            virtue and invincible fortitude exhibited by the officers and men in seconding his efforts, amidst innumberable
                            difficulties and hardships, through along and severe contest, against superior numbers, will entitle them all to the
                            gratitude of their Countrymen, the applause of the present age, and the admiration of posterity.
                    